DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least the gap, the energy storage spring 14 or the distance adjustment spring 15, the distance adjustment spring 15, the arm of the lock 5, the grip of the holder 10, the sliding handle block, the notch in the plunger, and the cap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See detailed explanation below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Various terms used are not standard in the art, e.g., cap barrel 2, horsehead 18, guardrail 19, execution spring 27—a single explanation for each in the specification would suffice, e.g., “cap barrel --or (standard name of element such as) receiver and barrel combination--”;
In none of the figures is it clear what distinguishes case 1, from cap barrel 2; and,
Reference character 13 is called both a plunger and a pump.
Appropriate correction is required.
Claim Objections
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
The claim is objected to because there are no line indentations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The preliminary amendment notwithstanding, claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice.  Such appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
It is unclear from, “A pressure controlled inertia system … comprising the following steps” in lines 1-2, whether Applicant intends an apparatus or a method of operating such.  If the former, suggested is deleting “the following steps”; if the latter, inserting --method of operating/ using-- after A, in line 1, and, e.g., line 3, --moving a sliding handle forward…-- and similarly throughout the claim.  The presumption, based on timing requirements in the claim, is the latter.
The recitation, “a sliding handle moves forward with an effect of an inertia force” in lines 3-5, is best understood as --an inertia force moves a sliding handle forward--.
Similarly, “a gap caused by an effect of a distance adjustment spring” is best understood as --a gap caused by a distance adjustment spring--.
The claim recites “an effect” five (5) times and “the effect” once (1), while simpler language would better define the claimed invention.  That is, the addition of unnecessary language makes understanding the claimed invention difficult, which may create issues with the protection of a patent, presuming allowable subject matter.
The term “meanwhile” in line 6 replaces the previously recited “In the meantime.”  The terms are not synonymous because the first means at the same time, or simultaneously, while the second means during the intervening time (each per OneLook.com).  Clarification is required as to what intervening time is intended.  Should timing not be critical, suggested is deleting the term from the claim.
The removal of reference characters in parentheses renders recitations of “the energy storage spring” in lines 21 and 24-25 (1X) unclear as to which energy storage spring is intended, i.e. that recited in line 7 or that recited in line 19.  Suggested is --a first energy storage spring-- and --a second energy storage spring--, to clarify.
With respect to the objection to the drawings, while reference character callouts, 14 and 15, are clear, that to which they are connected (i.e. the origins of the arrowheads) is not.  Viewing the figures (even Fig. 11), callouts 14 and 15 can be construed as originating from the same element, i.e. that large spring behind distance adjustment pin 16.  Further note that in, e.g., Fig. 1, the arrow for callout 16 appears to originate at the same element as callout 4 does in Fig. 11, and vice versa.
It is unclear how holder 10 hits an arm of lock 5.  Specifically, though lock 5 appears to have at least three protrusions, holder 10 appears to be separated from lock 5 by intermediary elements 7-9, e.g., Fig. 11.
In this same portion of the claim, it is unclear what “freeing a plunger from a grip of the holder.”  Though there are differences of position of plunger 3 comparing, e.g., Figs. 3 and 4, and, e.g., Figs. 6 and 7, it is not clear which is the ‘freed’ condition or how the holder has a grip.
In view of the lack of showing, the metes and bounds of the recitation, “a sliding handle block” in lines 14-15, are unclear.
The metes and bounds of “the spring setter is active by pulling a trigger at a position required to hit an energy storage spring pin” in lines 18-19 are unclear.  Though engagement of setter 24 and pin 12 is clear in, e.g., Fig. 6, it is not clear how the former “is active” and, presuming the setter, how such is “at a position required to hit” pin 12.  The passage could be construed as conveying that pulling the trigger 23 results in a position required for the setter to hit the pin.
In view of the lack of showing, the recitation of “the notch in the plunger” in line 23 is unclear.
The recitation of “the sliding handle is spaced from the mechanism by the effect of the distance return spring” in lines 26-27 does not appear to further distinguish over the recitation of ‘a sliding handle closing a gap cause by an effect of a distance adjustment spring’ in lines 3-5.
Because no “cap” is shown, the metes and bounds of this limitation are unclear.  Note that a “cap barrel 2” is disclosed, but such is not standard language in the art.
For at least these reasons, clarification is required.
Allowable Subject Matter
Presuming adequate showing, amendment, and/or explanation, claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Reasons for allowance will be included in a later action.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
21-Nov-22